            Case 2:20-cv-04560-JDW Document 12 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEVEN WILSON
                                                    Case No. 2:20-cv-04560-JDW
                 Plaintiff,

        v.

 THOMAS WOLF,

                 Defendant.

                                             ORDER

       AND NOW, this 27th day of January, 2021, upon consideration of Defendant’s Motion to

Dismiss (ECF No. 9), for the reasons stated in the accompanying Memorandum, it is

ORDERED that the Motion is GRANTED.

       It is FURTHER ORDERED as follows:

       1.       Plaintiff’s claims against Governor Wolf in his official capacity under 42 U.S.C. §

1983 are DISMISSED WITH PREJUDICE;

       2.       Plaintiff’s claims against Governor Wolf under the Americans With Disabilities

Act and the Rehabilitation Act are DISMISSED WITH PREJUDICE; and

       3.       Plaintiff may file an amended Complaint, consistent with this Order and the

analysis in the Court’s Memorandum, on or before February 19, 2021.

       If Plaintiff does not file an amended Complaint by the deadline set in this Order, the Court

will conclude that he has elected to stand on his Complaint and will close this case.

                                              BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.
